                Case 19-18996-AJC          Doc 66     Filed 03/03/20   Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

IN RE:
                                                            CASE NO.: 19-18996-AJC

MARIA M VALLEJO
AKA MARIA MERCEDES VALLEJO TAMAYO
                                                            CHAPTER: 13
                       Debtor(s).
                                                       /


                          SECURED CREDITOR’S MOTION FOR
                          PRECONFIRMATION DISBURSEMENT

     SELECT PORTFOLIO SERVICING, INC., SERVICER FOR , U.S. BANK, N.A.,

 SUCCESSOR TRUSTEE TO LASALLE BANK NATIONAL ASSOCIATION, ON BEHALF

 OF THE HOLDERS OF BEAR STEARNS ASSET BACKED SECURITIES I TRUST 2006-

 HE6, ASSET-BACKED CERTIFICATES SERIES 2006-HE6 (“U.S. Bank”) pursuant to 11

 U.S.C. §361, seeks Adequate Protection for its secured claim seeking that the Chapter 13

 Trustee disburse all funds currently being held for Claim #3 and states:

         1.    U.S. Bank holds a security interest in the subject property located at 18181 NE

 31 CT Apt. 1610, Aventura, FL 33160 (“Property”) by virtue of a note and mortgage recorded

 on April 06, 2006 in Official Records Book 24400 at Page 0891-914 of the public records of

 Miami-Dade County, Florida.

         2.    On February 22, 2019, Debtor’s previous bankruptcy case (17-25418-LMI) was

 dismissed after failure to pay the trustee as required.

         3.    On July 5, 2019, Maria M. Vallejo (“Debtor”) filed Chapter 13 bankruptcy again.

         4.    On Au g u s t 7 , 2 0 1 9 , U.S. Bank filed its Proof of Claim 3 with a secured

 amount of $372,958.53 and arrearage of $60,119.96 with $1,466.40 as the monthly payment.

16-43665B2
                 Case 19-18996-AJC         Doc 66    Filed 03/03/20     Page 2 of 4




        5.      In this case, the Trustee has filed more than six Notice of Deficiencies for

 Confirmation, thereby continuing the confirmation several times.

        6.      We are now almost eight months since the filing of the petition and the Plan has

 yet to be confirmed and payments disbursed to creditors.

        7.      The value of the property, pursuant to Debtor’s schedules is $ $246,595.00, while

 the secured amount due as of filing is $372,958.53.

        8.      On August 30, 2019, an Order Continuing Confirmation Hearing, Trustee’s

 Objection to Exemptions and Making all Debtor Payments Non-Refundable (the “Order”) was

 entered [D.E. 35]. The Order states ¶4, “as a condition for the continued confirmation hearing

 and delay of payments to creditors, all payments held by the Chapter 13 Trustee shall be non-

 refundable and held in trust for the secured creditors as adequate protection, and in trust for

 priority and administrative creditors.”

        9.      Based on the excessive delay and draining of U.S. Bank by Debtor through two

 years of bankruptcy filings, many plans that still do not properly treat U.S. Bank, dismissals

 and reinstatements and expensive carrying costs tantamount nothing more than Creditor abuse,

 U.S. Bank is entitled to immediate vesting of all amounts held by Debtor’s counsel and/or the

 Trustee to be turned over to it based on Creditor’s Proof of Claim amount.

        10.     Since the Order [DE35] states the plan payments are non-refundable, the Trustee

 should disburse the funds now and not wait until the plan is confirmed.

        11.     U.S. Bank requests immediate disbursement of all amounts currently held by the

 Chapter 13 Trustee.

        12.     U.S. Bank seeks Debtor immediately to amend its plan to pay U.S. Bank through

 the Plan for regular and ongoing monthly mortgage payments or surrender the property

 accordingly.

16-43665B2
                     Case 19-18996-AJC     Doc 66     Filed 03/03/20     Page 3 of 4




     WHEREFORE, U.S. Bank moves this Honorable Court to enter an Order (i) granting this

 Motion, (ii) requiring Debtor to amend the Chapter 13 Plan within 15-days, (iii) directing the

 Chapter 13 Trustee to immediately disburse all pre-confirmation payments currently held for

 Claim 3 to U.S. Bank, (iv) vesting ownership in U.S. Bank of payments made to the Trustee on

 U.S. Bank’s claim and (v) for any further relief as is just and equitable.



                                               Respectfully submitted,
                                                  /s/ BRIAN L. ROSALER

                                              BRIAN L. ROSALER
                                              Florida Bar No.: 0174882
                                              POPKIN & ROSALER, P.A.
                                              Attorney for Secured Creditor
                                              1701 West Hillsboro Boulevard, Ste 400
                                              Deerfield Beach, FL 33442
                                              Telephone: (954) 360-9030
                                              Facsimile: (954) 420-5187
                                              Email: bankruptcy@popkinrosaler.com




        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the SOUTHERN District of Florida, and I am in compliance with the additional qualifications
to practice in this Court set forth in the Local Rules, and that a true and correct copy of the
foregoing was provided via electronic and/or Regular U.S. Mail to the parties listed on the below
service list, this    3 day of   March , 2020.

                                                  /s/ BRIAN L. ROSALER

                                              BRIAN L. ROSALER
                                              Florida Bar No.: 0174882
                                              POPKIN & ROSALER, P.A.
                                              Attorney for Secured Creditor
                                              1701 West Hillsboro Boulevard, Ste 400
                                              Deerfield Beach, FL 33442
                                              Telephone: (954) 360-9030
                                              Facsimile: (954) 420-5187
                                              Email: bankruptcy@popkinrosaler.com
16-43665B2
               Case 19-18996-AJC   Doc 66   Filed 03/03/20   Page 4 of 4




SERVICE LIST
Maria M Vallejo
18181 NE 31 CT Apt. 1610
North Miami Beach, FL 33160

Michael Marcer
3850 Bird Road, Penthouse I
Coral Gables, FL 33146

Trustee
Nancy K. Neidich
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave. Suite 1204
Miami, FL 33130




16-43665B2
